department of the treasury internal_revenue_service washington d c number release date cc dom fs fi p wta-n-107450-00 uilc internal_revenue_service national_office field_service_advice memorandum for appeals attn from deborah butler assistant chief_counsel cc dom fs subject premiums_paid for captive insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer c d e f g h state a year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figure dollar_figure dollar_figure wta-n-107450-00 issue whether taxpayer’s operating subsidiaries are entitled to deductions for insurance premiums_paid to c pursuant to a brother-sister captive insurance arrangement conclusion we do not object to your recommendation that this issue be conceded facts the taxable years in issue are year sec_2 though in year taxpayer formed c in state a for the purpose of insuring the property risks of taxpayer and taxpayer’s operating subsidiaries among taxpayer’s operating subsidiaries are d e and f during year sec_2 through c provided the following direct insurance coverage to its sibling subsidiaries federal employers liability act fela liability general liability automobile liability workers’ compensation longshore harbor workers’ compensation act lhwca liability property insurance and marine liability in addition c reinsured risks of its sibling subsidiaries which were directly insured by g an unrelated commercial insurance_company most of the risks insured by c concern the workers’ compensation and fela liabilities of d e and f in year the insurance department for state a required that c’s capitalization be increased in light of the large direct liability coverage that c was writing accordingly for year sec_2 and c’s paid-in capital totaled dollar_figurea including a letter_of_credit from taxpayer in the amount of dollar_figureb during year taxpayer withdrew the letter_of_credit thereby reducing c’s paid-in capital to dollar_figurec other than officers paid_by its sibling subsidiaries c had no employees during year sec_2 and and relied upon a management firm h and taxpayer’s corporate accounting department to prepare its financial statements in year however c employed a president general manager and financial manager for the purpose managing its activities and preparing its own financial statements for each of the years in issue c relied upon h to assist it in meeting the requirements of state a fela is set forth pincite u s c sec_51 et seq ed and pertains to common carriers by railroad and lhwca is set forth pincite u s c sec_901 et seq ed and pertains to parties employing individuals engaged in maritime employment in the navigable waters of the united_states wta-n-107450-00 to provide a resident of state a to act as a member of c’s board_of directors to provide advice on captive insurance industry customs practice and technical matters and to provide other administrative assistance in implementing c’s insurance and reinsurance programs h and an outside actuarial firm relying upon loss development factors and industry data assisted c in determining the premiums that c charged and in calculating c’s reserves exam has concluded that the transactions between c and its sibling subsidiaries were not insurance for federal_income_tax purposes accordingly exam has disallowed the sibling subsidiaries’ claims for deductions with respect to the amounts paid to c for year sec_2 through law and analysis generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk-shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within the economic family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible no court has fully accepted the economic family theory as set forth in revrul_77_316 particularly both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 in both humana and kidde the captive in question insured risks only within its related group both courts reasoned that sufficient risk shifting existed with respect to the brother-sister transactions because a loss incurred by the insured subsidiary did not diminish the assets reflected on that subsidiary’s balance_sheet when the captive paid claims the court in humana explained that brother-sister transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction itself is a sham humana f 2d pincite in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and that the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of those risks with the taxpayer’s captive insurance subsidiary the commercial insurer retained a portion of premiums received from the taxpayer and paid the remainder to the captive subsidiary as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial insurer in determining that the captive_insurance_company was a sham corporation the court in malone noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite in addition to the factors set forth in malone other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir case development hazards and other considerations all of the premiums at issue are attributable to brother-sister captive insurance transactions given the opinions in humana and kidde it is unlikely that a court in this case would invalidate these transactions on the basis of the economic family theory set forth in revrul_77_316 moreover there appear to be no facts present during the years in issue such as indemnification agreements propping up c undercapitalization and lack of arm’s length determination of premiums which the wta-n-107450-00 service could use at it had successfully in malone in arguing that either c or the underlying transactions are shams lastly we have also received and reviewed information from exam regarding substantial loans made by c to taxpayer during years subsequent to the years in issue we understand that you have also received this information although circular flows of cash such as loans from a captive to other affiliated entities is a factor to consider in determining whether the captive actually insures its affiliates this issue should be raised during the year in which circular cash flows were present cf united parcel service of america inc v commissioner tcmemo_1999_268 facts present in subsequent years are not considered in determining whether workers’ compensation transaction in effect during year in issue was insurance if you have any have any further questions please call deborah butler assistant chief_counsel field service by joel e helke chief financial institutions and products branch field service division
